Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 3, 7-9 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2022.

Claim Objections
	Claims 4-5 are objected to because of the following informalities:

	Claims 4 and 5, line 2 of each claim, the examiner suggests rewriting “the busbar” to --the pairs of busbars-- to provide consistency in the claim language. 

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daimon (US2019/0123713 A1).

In regards to claim 1, Daimon teaches in Figs. 2 and 4 a surface acoustic wave device comprising the following:
A piezoelectric substrate (Fig. 2:5) made from lithium tantalate LiTaO3 (See Paragraph [0045]); 
A pair of interdigital transducer electrodes (Fig. 4:6), including: 
A pair of busbars (Fig. 4: 11 and 12), provided on the piezoelectric substrate, and a plurality of electrode fingers (Fig. 4: 13 and 14), mutually extending into a comb shape from the respective busbars toward the opposed busbars, wherein the pair of interdigital transducer electrodes includes an alternating region (Fig. 4: Region C1) as a region where the electrode fingers connected to one busbar and the electrode fingers connected to the other busbar are alternately provided, when viewed along an arranged direction of the plurality of electrode fingers, wherein when a region on an end portion side of the alternating region and a region including distal end portions of the plurality of electrode fingers is referred to as an edge region (Fig. 4: Regions C3 and C4), a propagation velocity (Fig. 4: Velocity V2) of a surface acoustic wave in the edge region is slower than a propagation velocity (Fig. 4: Velocity V1) of a surface acoustic wave in the alternating region, and a propagation velocity (Fig. 4: Velocity V4) of a surface acoustic wave in a busbar region as a region where the busbar is disposed is faster than the propagation velocity of the surface acoustic wave in the alternating region (acoustic velocity chart is disclosed on the right hand side of Fig. 4 and the comparison of V1-V4 is disclosed in Paragraph [0053] last two lines therein).

In regards to claim 13, wherein with respect to a distance d between center lines of adjoining arranged electrode fingers, a width (Fig. 4: gap G) between an end portion of the alternating region and the busbar when viewed along an extending direction of the electrode fingers is in a range of 0.1d to 2d (the distance between center lines of adjoining arranged electrode will necessarily be defined by λ, in which based on Paragraph [0050], the gap G is set to 0.23λ, which will correspond to “0.23d” in regards to claim 13 which is between 0.1d to 2d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Daimon (US2019/0123713 A1).

In regards to claim 2:
As disclosed above, Daimon teaches the claimed invention as recited in claim 1. In regards to claim 2, Daimon further teaches based on the embodiment of Fig. 4, wherein each of the plurality of electrode fingers has a wider finger width in the edge region (Fig. 4: Regions C3 and C4) to make the propagation velocity of the surface acoustic wave slower than the propagation velocity of the surface acoustic wave in the alternating region. Daimon based on the embodiment of Fig 4. does not teach in regards to claim 2, where a propagation velocity adjusting film is provided in the edge region to set the propagation velocity of the surface acoustic wave.   

However, Daimon teaches in alternative embodiment Fig. 12 and Paragraph [0082], that a propagation velocity adjusting film (62) can alternatively be used to set the propagation velocity in the edge region.

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the embodiment of Fig. 4 of Daimon and have alternatively made the edge region have a propagation velocity adjusting film instead of the wider finger portion because such a modification would have been an alternative way to set the propagation velocity in the edge region as taught by Daimon in Paragraph [0082]. 

In regards to claims 6, 10 and 14:
As disclosed above, Daimon teaches the claimed invention as recited in claim 1. Daimon further teaches in Paragraph [0045] that the piezoelectric substrate is made from LiTaO3. Daimon based on the embodiment of Fig. 4 does not teach: in regards to claim 6, a dielectric film is provided on an upper layer side with respect to the interdigital transducer electrode, and the dielectric film has a temperature-frequency characteristic whose frequency varies in a direction opposite to a direction of a temperature-frequency characteristic of the piezoelectric substrate; in regards to claim 10, wherein the dielectric film is made from silicon oxide, silicon oxynitride or fluorine-doped silicon oxide; and in regards to claim 14, an upper layer film, being provided on an uppermost layer of the surface acoustic wave device to cause the surface acoustic wave device to have a weather resistance or to perform a frequency adjustment  . 

However, Daimon teaches in alternative embodiment Fig. 13, that a surface acoustic wave device can have an upper dielectric layer (72) with respect to the interdigital transducer electrode (51A). Daimon teaches in Paragraph [0083], last 5 lines therein, that the upper dielectric layer (72) is used to protect the IDT electrode (i.e. weather resistance/passivation layer) and is used to adjust the frequency of the IDT. Daimon further teaches in Paragraph [0087], that the dielectric layer is made from silicon oxide. 

At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the embodiment of Fig. 4 of Daimon and have added a silicon oxide dielectric layer on top of the IDT electrode because such a modification would have provided the benefits of protecting the IDT electrode and adjust the frequency response of the IDT electrode as taught by Daimon (See Paragraph [0087]). As an obvious consequence of the modification, the silicon oxide layer will inherently have a temperature-frequency characteristic whose frequency varies in a direction opposite to a direction of a temperature-frequency characteristic of the piezoelectric substrate made from LiTaO3.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Daimon (US2019/0123713 A1) in view of Noto (US2002/0153970 A1).

As disclosed above, Daimon teaches the claimed invention as recited in claim 1. Daimon does not teach in regards to claim 11, wherein for each of the pair of busbars, a plurality of dummy electrodes is provided between the distal end portions of the plurality of electrode fingers connected to the one busbar, and the other busbar, and the plurality of dummy electrodes extends from the other busbar separately from the distal end portions.

Noto teaches in Fig. 3 an acoustic wave device comprising an IDT electrode (3) having a first set of dummy fingers (upper 33) extending from a first busbar (upper busbar 31), each of the first set of dummy fingers aligned with a corresponding one of a second set of elongate fingers (fingers 32 connected to lower busbar 31), and a second set of dummy fingers (lower 33) extending from the second busbar (lower busbar 31), each of the second set of dummy fingers aligned with a corresponding one of the first set of elongate fingers (fingers 32 connected to the upper busbar 31). Noto teaches in Paragraph [0053], that having an IDT electrode with dummy finger provides the benefit of improving the frequency response of the device, versus an IDT having no dummy finger (See Related Fig. 1, which shows an IDT electrode with no dummy fingers).

At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Daimon and have added dummy fingers to the IDT electrode as disclosed by Noto (See Fig. 2) because such a modification would have provided the benefit of improving the frequency response of the acoustic resonator as taught by Noto (See Paragraph [0053]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Daimon (US2019/0123713 A1) in view of Nakanishi et al. (US2013/0249647 A1).

	As disclosed above, the modification of Daimon teaches the claimed invention as recited in claim 14, wherein the upper layer (i.e. passivation/adjustment layer) is made from silicon oxide. The modification of Daimon does not teach in regards to claim 15, wherein the upper layer film is made from silicon nitride. 

However, Nakanishi et al. teaches in Fig. 4 a passivation/protection layer (108) used as an upper most layer for an IDT electrode (112). Nakanishi et al. teaches in Paragraph [0064], that the passivation layer (108) is made from silicon nitride.

At the time of filing, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Daimon and have replaced the silicon oxide with a silicon nitride layer because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for a passivation layer as taught by Nakanishi et al. (See Paragraph [0064]) that is able to perform the same function.

Allowable Subject Matter

Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843